Title: To Thomas Jefferson from John Barnes, 2 April 1799
From: Barnes, John
To: Jefferson, Thomas



Sir
Philadelphia 2d April 1799

Your two favrs. 15th & 16th Ulto. were duly recd, and would have been Answered before this, but, in the hope, of succeeding—in procuring for you Myers Accot. of his travels in France 2 Volo: P.P. had not got it, or, any Other, Book store in Town. at least, I inquired of several, and left Order, with, Dobson, to procure them for me, if to be had. even at second hand—is now the Only chance left.—your draft for $350, is already paid—as Well Mr Shorts, 2d installments on his 42 shares $525, Scrip is down to 5 ⅌Ct. and the Necessitous Subscriber, must, perhaps, Content, himself—at par—rather than forfeit!—but I am still persuaded—they will rise again, Considerably—
—I have within these few days, Shipped the good Genl: Ks. two Boxes—and my letter to him—Covered, his a/c. of Sales, and a/ of his Remaining Articles on hand, &c—Addressed under Cover to Messrs. Nichs. & Jacob Van Straphorst & Hubbard—Amsterdam to whom also, I have added, Bill Lading & Bill of Exge. for f2631.11 Stivers .38 Cts. equal to $1000, ⅌ Ship Stadt, Hamburgh, Capt. Heer Sjoerds, for Hamburgh, (as well your three several packets Letters) to sail, the 7 Inst. Copies, ⅌ ship Juno—for do. in abt. 14 days
—your planes, Saws, Box of plants, Coffee and Rice are all ready, for Sloop Sally, Ed: Potter, who I expect will sail, for Richmond 8th. or 10th—
with much Esteem I am sir your Obedt. servt

John Barnes

 